OliveR, Chief Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement upon stipulation, on the basis of which I find that export value, as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the values of the Danish plywood involved and that such values were the invoice unit values, less the items of ocean freight and 5 per centum commission, as invoiced, packed.
Judgment will issue accordingly.